Opinions of the United
2004 Decisions                                                                                                             States Court of Appeals
                                                                                                                              for the Third Circuit


7-7-2004

Quintieri v. Atty Gen USA
Precedential or Non-Precedential: Non-Precedential

Docket No. 03-1855




Follow this and additional works at: http://digitalcommons.law.villanova.edu/thirdcircuit_2004

Recommended Citation
"Quintieri v. Atty Gen USA" (2004). 2004 Decisions. Paper 522.
http://digitalcommons.law.villanova.edu/thirdcircuit_2004/522


This decision is brought to you for free and open access by the Opinions of the United States Court of Appeals for the Third Circuit at Villanova
University School of Law Digital Repository. It has been accepted for inclusion in 2004 Decisions by an authorized administrator of Villanova
University School of Law Digital Repository. For more information, please contact Benjamin.Carlson@law.villanova.edu.
                                                     NOT PRECEDENTIAL

        UNITED STATES COURT OF APPEALS
             FOR THE THIRD CIRCUIT

                       ___________

                       No. 03-1855
                       ___________

                 ERNESTO QUINTIERI,

                               Petitioner

                             v.


       JOHN ASHCROFT, ATTORNEY GENERAL
             OF THE UNITED STATES,

                               Respondent

                       ___________

         On Petition for Review of an Order of the
              Board of Immigration Appeals
                    (No. A43-128-058)
                       ___________

                ARGUED: JUNE 21, 2004


Before: NYGAARD, McKEE, and CHERTOFF, Circuit Judges.




                   (Filed: July 7, 2004)
David E. Oltarsh, Esq. (Argued)
Oltarsh & Associates
1375 Broadway, Suite 2102
New York, NY 10018
       Counsel for Petitioner

Emily A. Radford, Esq.
Papu Sandhu, Esq.
Lyle D. Jentzer, Esq.
Aviva L. Poczter, Esq. (Argued)
United States Department of Justice
Office of Immigration Litigation
Ben Franklin Station
P.O. Box 878
Washington, DC 20044
       Counsel for Respondent


                                      ___________

                              OPINION OF THE COURT
                                   ___________


NYGAARD, Circuit Judge.

      We will affirm based on Drakes v. Zimski, 240 F.3d 246 (3d Cir. 2001).

_________________________